

116 HR 2760 IH: Next Generation 9–1–1 Act of 2019
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2760IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Ms. Eshoo (for herself and Mr. Shimkus) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo further deployment of Next Generation 9–1–1 to enhance and upgrade the 9–1–1 systems of the
			 United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Next Generation 9–1–1 Act of 2019. 2.FindingsCongress makes the following findings:
 (1)The 9–1–1 systems of the United States, while a model for the entire world, lack the advanced functionality, interoperability, and capabilities that come with the adoption of new digital communications technologies.
 (2)Communications technologies currently available to the public, including first responders and other public safety personnel, have substantially outpaced the legacy communications technologies still used by most emergency communications centers in the 9–1–1 systems of the United States.
 (3)This lack of modern technology, when coupled with other challenges, is impacting the ability of the 9–1–1 systems of the United States to efficiently and effectively provide responses to emergencies.
 (4)Modernizing the 9–1–1 systems of the United States to incorporate the new and evolving capabilities of broadband voice and data communications is essential for the safety and security of the public, including first responders and other public safety personnel.
 (5)Efforts to modernize the 9–1–1 systems of the United States to date, while laudable and important, have been limited due to a lack of funding and inconsistent or unclear policies related to the governance, deployment, and operations of Next Generation 9–1–1.
 (6)A nationwide strategy for Next Generation 9–1–1 has become essential to help guide the transition and create a common framework for implementation of Next Generation 9–1–1 while preserving State, regional, and local control over the governance and technology choices of the 9–1–1 systems of the United States.
 (7)Accelerated implementation of Next Generation 9–1–1 will— (A)increase compatibility with emerging communications trends;
 (B)enhance the flexibility, reliability, and survivability of the 9–1–1 systems of the United States during major incidents;
 (C)improve emergency response for the public, including first responders and other public safety personnel;
 (D)promote the interoperability of the 9–1–1 systems of the United States with emergency response providers including users of the Nationwide Public Safety Broadband Network being deployed by the First Responder Network Authority; and
 (E)increase the cost effectiveness of operating the 9–1–1 systems of the United States. 3.Sense of CongressIt is the sense of Congress that—
 (1)the 9–1–1 professionals in the United States perform important and lifesaving work every day, and need the tools and communications technologies to perform the work effectively in a world with digital communications technologies;
 (2)the transition from the legacy communications technologies used in the 9–1–1 systems of the United States to Next Generation 9–1–1 is a national priority and a national imperative;
 (3)the United States should complete the transition described in paragraph (2) as soon as practicable; (4)the United States should develop a nationwide framework that facilitates cooperation among Federal, State, and local officials on deployment of Next Generation 9–1–1 in order to meet that goal;
 (5)the term Public Safety Answering Point becomes outdated in a broadband environment and 9–1–1 centers are increasingly and appropriately being referred to as emergency communications centers; and
 (6)9–1–1 authorities and emergency communications centers should have sufficient resources to implement Next Generation 9–1–1, including resources to support associated geographic information systems (commonly known as GIS), and cybersecurity measures.
 4.Statement of policyIt is the policy of the United States that— (1)Next Generation 9–1–1 should be technologically and competitively neutral;
 (2)Next Generation 9–1–1 should be interoperable; (3)the governance and control of the 9–1–1 systems of the United States, including Next Generation 9–1–1, should remain at the State, regional, and local level; and
 (4)individuals in the United States should receive information on how to best utilize Next Generation 9–1–1 and on its capabilities and usefulness.
 5.Coordination of Next Generation 9–1–1 ImplementationPart C of title I of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 901 et seq.) is amended by adding at the end the following:
			
				159.Coordination of Next Generation 9–1–1 Implementation
					(a)Additional Functions of 9–1–1 Implementation Coordination Office
 (1)AuthorityThe Office shall implement the provisions of this section. (2)Management plan (A)DevelopmentThe Assistant Secretary and the Administrator shall develop and may modify a management plan for the grant program established under this section, including by developing—
 (i)plans related to the organizational structure of such program; and (ii)funding profiles for each fiscal year of the duration of such program.
 (B)Submission to CongressNot later than 90 days after the date of the enactment of this section or 90 days after the date on which the plan is modified, as applicable, the Assistant Secretary and the Administrator shall submit the management plan developed under subparagraph (A) to—
 (i)the Committees on Commerce, Science, and Transportation and Appropriations of the Senate; and (ii)the Committees on Energy and Commerce and Appropriations of the House of Representatives.
 (3)Purpose of officeThe Office shall— (A)take actions, in concert with coordinators designated in accordance with subsection (b)(3)(A)(ii), to improve coordination and communication with respect to the implementation of Next Generation 9–1–1;
 (B)develop, collect, and disseminate information concerning practices, procedures, and technology used in the implementation of Next Generation 9–1–1;
 (C)advise and assist eligible entities in the preparation of implementation plans required under subsection (b)(3)(A)(iii);
 (D)receive, review, and recommend the approval or disapproval of applications for grants under subsection (b); and
 (E)oversee the use of funds provided by such grants in fulfilling such implementation plans. (4)ReportsThe Assistant Secretary and the Administrator shall provide an annual report to Congress by the first day of October of each year on the activities of the Office to improve coordination and communication with respect to the implementation of Next Generation 9–1–1.
						(b)Next Generation 9–1–1 implementation grants
 (1)Matching grantsThe Assistant Secretary and the Administrator, acting through the Office, shall provide grants to eligible entities for—
 (A)the implementation of Next Generation 9–1–1; (B)establishing and maintaining Next Generation 9–1–1;
 (C)training directly related to Next Generation 9–1–1; (D)public outreach and education on how best to use Next Generation 9–1–1 and on its capabilities and usefulness; and
 (E)administrative costs associated with planning and implementation of Next Generation 9–1–1, including costs related to planning for and preparing an application and related materials as required by this section, if—
 (i)such costs are fully documented in materials submitted to the Office; and (ii)such costs are reasonable and necessary and do not exceed 5 percent of the total grant award.
 (2)Matching requirementThe Federal share of the cost of a project eligible for a grant under this section shall not exceed 80 percent.
 (3)Coordination requiredIn providing grants under paragraph (1), the Assistant Secretary and the Administrator shall require an eligible entity to certify in its application that—
 (A)in the case of an eligible entity that is a State, the entity— (i)has coordinated the application with the emergency communications centers located within the jurisdiction of such entity;
 (ii)has designated a single officer or governmental body to serve as the State point of contact to coordinate the implementation of Next Generation 9–1–1 for that State, except that such designation need not vest such coordinator with direct legal authority to implement Next Generation 9–1–1 or to manage emergency communications operations; and
 (iii)has developed and submitted a State plan for the coordination and implementation of Next Generation 9–1–1 that—
 (I)ensures interoperability by requiring the use of commonly accepted standards; (II)enables emergency communications centers to process, analyze, and store multimedia, data, and other information;
 (III)incorporates the use of effective cybersecurity resources; (IV)uses open and competitive request for proposal processes, or the applicable State equivalent, for deployment of Next Generation 9–1–1;
 (V)includes input from relevant emergency communications centers, regional authorities, local authorities, and Tribal authorities; and
 (VI)includes a governance body or bodies, either by creation of new or use of existing body or bodies, for the development and deployment of Next Generation 9–1–1 that—
 (aa)includes relevant stakeholders; and (bb)consults and coordinates with the State point of contact required by clause (ii); or
 (B)in the case of an eligible entity that is not a State, the entity has complied with clauses (i) and (iii) of subparagraph (A), and the State in which the entity is located has complied with clause (ii) of such subparagraph.
							(4)Criteria
 (A)In generalNot later than 9 months after the date of enactment of this section, the Assistant Secretary and the Administrator shall issue regulations, after providing the public with notice and an opportunity to comment, prescribing the criteria for selection for grants under this section.
 (B)RequirementsThe criteria shall— (i)include performance requirements and a schedule for completion of any project to be financed by a grant under this section; and
 (ii)specifically permit regional or multi-State applications for funds. (C)UpdatesThe Assistant Secretary and the Administrator shall update such regulations as necessary.
 (5)Grant certificationsEach applicant for a grant under this section shall certify to the Assistant Secretary and the Administrator at the time of application, and each applicant that receives such a grant shall certify to the Assistant Secretary and the Administrator annually thereafter during any period of time the funds from the grant are available to the applicant, that—
 (A)no portion of any designated 9–1–1 charges imposed by a State or other taxing jurisdiction within which the applicant is located are being obligated or expended for any purpose other than the purposes for which such charges are designated or presented during the period beginning 180 days immediately preceding the date on which the application was filed and continuing through the period of time during which the funds from the grant are available to the applicant;
 (B)any funds received by the applicant will be used to support deployment of Next Generation 9–1–1 that ensures interoperability by requiring the use of commonly accepted standards;
 (C)the State in which the applicant resides has established, or has committed to establish no later than 3 years following the date on which the funds are distributed to the applicant, a sustainable funding mechanism for Next Generation 9–1–1 to be deployed pursuant to the grant;
 (D)the applicant will promote interoperability between Next Generation 9–1–1 emergency communications centers and emergency response providers including users of the nationwide public safety broadband network implemented by the First Responder Network Authority;
 (E)the applicant has or will take steps to coordinate with adjoining States to establish and maintain Next Generation 9–1–1; and
 (F)the applicant has developed a plan for public outreach and education on how to best use Next Generation 9–1–1 and on its capabilities and usefulness.
 (6)Condition of grantEach applicant for a grant under this section shall agree, as a condition of receipt of the grant, that if the State or other taxing jurisdiction within which the applicant is located, during any period of time during which the funds from the grant are available to the applicant, fails to comply with the certifications required under paragraph (5), all of the funds from such grant shall be returned to the Office.
 (7)Penalty for providing false informationAny applicant that provides a certification under paragraph (5) knowing that the information provided in the certification was false shall—
 (A)not be eligible to receive the grant under this subsection; (B)return any grant awarded under this subsection during the time that the certification was not valid; and
 (C)not be eligible to receive any subsequent grants under this subsection. (8)ProhibitionNo grant funds under this subsection may be used—
 (A)for any component of the Nationwide Public Safety Broadband Network; or (B)to make any payments to a person who has been, for reasons of national security, prohibited by any entity of the Federal Government from bidding on a contract, participating in an auction, or receiving a grant.
							(c)Funding and termination
 (1)In generalIn addition to any funds authorized for grants under section 158, there is authorized to be appropriated $12,000,000,000 for fiscal years 2019 through 2023.
 (2)Administrative costsThe Office may use up to 5 percent of the funds authorized under this subsection for reasonable and necessary administrative costs associated with the grant program.
 (d)DefinitionsIn this section: (1)9–1–1 request for emergency assistanceThe term 9–1–1 request for emergency assistance means a communication, such as voice, text, picture, multimedia, or any other type of data that is sent to an emergency communications center for the purpose of requesting emergency assistance.
 (2)Commonly accepted standardsThe term commonly accepted standards means— (A)the technical standards followed by the communications industry for network, device, and Internet Protocol connectivity, including but not limited to, standards developed by the Third Generation Partnership Project (3GPP), the Institute of Electrical and Electronics Engineers (IEEE), the Alliance for Telecommunications Industry Solutions (ATIS), the Internet Engineering Taskforce (IETF), and the International Telecommunications Union (ITU); and
 (B)standards that are accredited by a recognized authority such as the American National Standards Institute (ANSI).
 (3)Designated 9–1–1 chargesThe term designated 9–1–1 charges means any taxes, fees, or other charges imposed by a State or other taxing jurisdiction that are designated or presented as dedicated to deliver or improve 9–1–1 services, E9–1–1 services, or Next Generation 9–1–1.
 (4)Eligible entityThe term eligible entity— (A)means a State, local government, or a tribal organization (as defined in section 4(l) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(l)));
 (B)includes public authorities, boards, commissions, and similar bodies created by one or more eligible entities described in subparagraph (A) to coordinate or provide Next Generation 9–1–1; and
 (C)does not include any entity that has failed to submit— (i)the certifications required under subsection (b)(5); and
 (ii)the most recently required certification under subsection (c) within 30 days after the date on which such certification is due.
 (5)Emergency communications centerThe term emergency communications center means a facility that is designated to receive a 9–1–1 request for emergency assistance and perform one or more of the following functions:
 (A)Process and analyze 9–1–1 requests for emergency assistance and other gathered information. (B)Dispatch appropriate emergency response providers.
 (C)Transfer or exchange 9–1–1 requests for emergency assistance and other gathered information with other emergency communications centers and emergency response providers.
 (D)Analyze any communications received from emergency response providers. (E)Support incident command functions.
 (6)Emergency response providerThe term emergency response provider has the meaning given that term under section 2 of the Homeland Security Act (47 U.S.C. 101(6)), emergency response providers includes Federal, State, and local governmental and nongovernmental emergency public safety, fire, law enforcement, emergency response, emergency medical (including hospital emergency facilities), and related personnel, agencies, and authorities).
 (7)InteroperableThe term interoperable or interoperability means the capability of emergency communications centers to receive 9–1–1 requests for emergency assistance and related data such as location information and callback numbers from the public, then process and share the 9–1–1 requests for emergency assistance and related data with other emergency communications centers and emergency response providers, regardless of jurisdiction, equipment, device, software, service provider, or other relevant factors, and without the need for proprietary interfaces.
 (8)NationwideThe term nationwide means all states of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, any other territory or possession of the United States, and each federally recognized Indian tribe.
 (9)Nationwide public safety broadband networkThe term nationwide public safety broadband network has the meaning given the term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).
 (10)Next generation 9–1–1The term Next Generation 9–1–1 means an interoperable, secure, Internet Protocol-based system that— (A)employs commonly accepted standards;
 (B)enables the appropriate emergency communications centers to receive, process, and analyze all types of 9–1–1 requests for emergency assistance;
 (C)acquires and integrates additional information useful to handling 9–1–1 requests for emergency assistance; and
 (D)supports sharing information related to 9–1–1 requests for emergency assistance among emergency communications centers and emergency response providers.
 (11)OfficeThe term Office means the Next Generation 9–1–1 Implementation Coordination Office established under section 158 of this title.
 (12)StateThe term State means any State of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the United States Virgin Islands, the Northern Mariana Islands, and any other territory or possession of the United States.
 (13)Sustainable funding mechanismThe term sustainable funding mechanism means a funding mechanism that provides adequate revenues to cover ongoing expenses, including operations, maintenance, and upgrades..
 6.Savings provisionNothing in this Act or any amendment made by this Act shall affect any application pending or grant awarded under section 158 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 942) prior to date of the enactment of this Act.
		